Case 1:19-cv-07767-LJL Document 79

UNITED STATES DISTRICT COURT -
SOUTHERN DISTRICT OF NEW YORK
X

 

Rekor Systems, Inc.
Plaintiff,

V.

Suzanne Loughlin, Harry Rhulen and
James Satterfield,
Defendants
And

CrisisRisk Strategies, LLC

Additional Plaintiff
On Counterclaims

V.

Robert A. Berman, Eyal Hen,

James K. McCarthy, Paul A. de Bary,
Glenn Goord, Christine Harada, David
Hanlon, Richard Nathan, Steven

D. Croxton, Firestorm Solutions, LLC,
and Firestorm Franchising, LLC

Additional Defendants
On Counterclaims

xX

 

Filed 04/27/20 Page 1 of 19

No. 19-cv-7767 (LJL)

Defendants’ Memorandum of Law In Support of Their
Motion For Judgment on the Pleadings
Case 1:19-cv-07767-LJL Document 79 Filed 04/27/20 Page 2 of 19

 

 

 

TABLE OF CONTENTS
PRELIMINARY STATEMENT .... - 1
FACTS 2
ARGUMENT ens es 9

Rekor Fails to State a Claim for Recission, Which Also Fails Because of the

Impossibility of REsotring the Parties to the Status Quo and Because of Rekor’s Delay in

 

Seeking ROS CHGUW sseisssccsssncsssscevesenexerasensesneececnassnsenevensuceonennuensovensivevstesssosuannenesserequmrenepsseasnseneses 9
A. Rekor’s Unpleaded Claim For Partial Rescission Faills................sscssssssesses 10
B. Rekor Has an Adequate Remedy at Law 11
C. It Is Impossible to Restore the Parties to the Status Quo .............sscssesseeeees 11

D. Rekor’s 2"* Amended Complaint Shows That Rekor Failed to Seek Rescission

Promptly ' wi 13

 

CONCLUSION 16

 
Case 1:19-cv-07767-LJL Document 79 Filed 04/27/20 Page 3 of 19

TABLE OF AUTHORITIES

Cases

Banque Arabe Et Internationale D’Investissement v. Maryland National Bank, 850 F. Supp. 1199

(SDN. Ysg 1994) scscsicssnersverssversnvnassracecacaonanausnsnnnseannsneveneenuesessnenenenenneneussenenensexetsepsageoxensensesenesens 10
Prymer vi. Bell, 99:A.D.2d 91, 472 N.Y.S.20 622 (1* Dep't 1984) ccsoncccnmnenmereecssnencemmmennrees 2
L-7 Designs, Inc v. Old Navy LLC, 647 F.3d 419 (2d Cir., 2011). ....:.-.-ssscscsscesescsoessseesoesesessesoseeees 9
Paulsen v Stifel, Nicolaus & Company, Inc., 2019 WL 2415213 (S.D.N.Y. 2019) .....c:ccceseee 9
Rudman v. Cowles Communications, Inc., 30 N.Y.2d 1, 330 N.Y.S.2d 33 (1972) .....seceseeeees 9,11

Syncora Guarantee Inc. v. EMC Mortgage Corporation, 874 F. Supp. 2d 328 (S.D.N.Y., 2012)...9
Tudor v. Riposanu, 93 A.D.2d 718, 461 N.Y.S.2d 6 (1% Dep’t 1983).....scccseeeeesteeseeneeeeeneneetees 2

Wells Fargo Bank, N.A. v. Wrights Mill Holdings, LLC, 127 F. Supp. 3d 156 (S.D.N.Y. 2015)... 9

Rules
Fed. R. Civ. P. 8 (d) (1)......scsccscssscsorssssseccescssssssneseseenecescesesenssscesssescsnessssessenscessenssnnasnaronsosssnessveseness 3
Fed. R.Civ.P.9(D) ....e.cssccsesssscnnsesesesnsccnseessecsssessssssesssessssssnsssonssonssuessecesusssoncsssenenscanssenssceusessessnsssncessessnscusseesesenseesoss 3
Case 1:19-cv-07767-LJL Document 79 Filed 04/27/20 Page 4 of 19

PRELIMINARY STATEMENT

Defendants Suzanne Loughlin (“Suzy Loughlin”), Harry Rhulen (“Harry Rhulen”), and
James Satterfield (“Jim Satterfield”) (collectively, “Defendants”) respectfully submit this motion
pursuant to Fed. R. Civ. P. 12 (c) for judgment on the pleadings dismissing so much of plaintiff's
(“Rekor”’) second amended complaint, filed January 30, 2020, (the “2° Amended Complaint”) as
asserts a claim for rescission. Rekor’s rescission claim fails to satisfy any of the three necessary
elements of a rescission claim, namely, that Rekor-lacks an adequate remedy at law, that it is
possible to restore the parties to the status quo, and that Rekor promptly sought rescission. Rekor’s
failure to satisfy any one of these elements would be ground for dismissal of the rescission claim.
Rekor’s 2"! Amended Complaint is a paradigm of frivolous pleading, it satisfies none of the
elements of rescission. Accordingly, Rekor’s rescission claim should be dismissed. (The 2"
Amended Complaint, Defendants’ Answer with Affirmative Defenses and Counterclaims (the
“Answer”), and the Answer to Counterclaims With Affirmative Defenses (“Answer to
Counterclaims”) are annexed, respectively, as Exhibits 1, 2, and 3 to the accompanying declaration
of Robert C. Boneberg.)

Rekor’s first cause of action for fraud is based on alleged misrepresentations that
occurred prior to January 25, 2017 at which time Rekor acquired two companies of which the
Defendants were the majority owners, and all the Defendants became employees of Rekor or a
sub-subsidiary thereof. Now, Rekor, desperate to avoid paying Defendants the balance of the
purchase price for their companies, is claiming that “fraud” occurred some 30 months before it
commenced this action and asks the Court to rescind the Membership Interest Purchase
Agreement (the “Purchase Agreement”), which governed the acquisition. (The Purchase

Agreement is attached as Exhibit 1 to the 2°’ Amended Complaint.)
Case 1:19-cv-07767-LJL Document 79 Filed 04/27/20 Page 5 of 19

Rekor’s original complaint was 181 paragraphs of frivolous allegations spread over six
causes of action. After vigorous editing, Rekor filed an amended complaint, which had 92
paragraphs of, at best, meritless allegations and a single cause of action for fraud.

Rekor now has new counsel who have filed the 2" Amended Complaint, which continues
the ill-begotten fraud claim, and adds new causes of action grounded in Defendants’ allegedly
wrongful deletion of e-mails.! Whatever broom Rekor’s new counsel applied to the prior
complaint, they have failed to sweep away the debris that constitutes the rescission claim.
Rekor’s demand for rescission fails and should be dismissed.

FACTS

Prior to January 25, 2017, the Defendants, together with an entity named Lancer
Financial Group, Inc. (“Lancer”) owned, in equal 25% shares, an entity called Firestorm
Solutions, LLC (‘Firestorm Solutions”).” Firestorm Solutions owned 49% and Jim Satterfield
owned 51% of an entity called Firestorm Franchising LLC (“Firestorm Franchising”). ae
Amended Complaint § 42) (From time to time herein, Firestorm Solutions and Firestorm
Franchising are referred to jointly as “Firestorm”.)

In the Autumn of 2016, the Defendants and Rekor began to discuss a transaction
whereby, in essence, the Defendants and Lancer would sell Firestorm to Rekor, and all the
Defendants would become employees of Rekor. The acquisition closed on January 25, 2017 with

the execution of the Purchase Agreement.

 

1 The focus on rescission in this motion does not lessen Defendants’ belief that each and every one of Rekor’s
claims is meritless. Defendants expect that, at the appropriate time and in the appropriate context, all of Rekor’s claims
will be dismissed, and Defendants will receive judgment on all their counterclaims.

2 Rekor has not joined Lancer to this action, although it is black-letter law that all parties to an agreement as
to which rescission is sought must be made parties to the action. Frymer v. Bell, 99 A.D.2d 91, 472 N.Y.S.2d 622 (1*
Dep’t, 1984); Tudor v. Riposanu, 93 A.D.2d 718, 461 N.Y.S.2d 6 (1* Dep’t 1983). Rekor’s suggestion that Rekor
itself has determined Lancer’s interests is nonsense. 2"' Amended Complaint { 55.

2
Case 1:19-cv-07767-LJL Document 79 Filed 04/27/20 Page 6 of 19

Rekor alleges that the Defendants deceived Rekor thereby inducing Rekor to enter into
the Purchase Agreement. (2"4 Amended Complaint §] 2). The facts show that, during the time that
they were purportedly defrauding Rekor, and thereafter, the Defendants were ignoring their own
best interests and working for the betterment of Rekor.

In an action that is the opposite of fraud, when discussions began, Harry Rhulen sent an
email to Rekor CEO Robert Berman telling him that the acquisition of Firestorm could not be
justified on “a financial measure.” Mr. Rhulen suggested that Firestorm’s value lay in its brand
and intellectual property. (Answer 4 255, Exhibit 2, Rhulen E-mail, Oct. 2, 2016).

Further, rather than concealing anything, Defendants provided documents to Rekor that
confirmed, as Mr. Rhulen had said, that Firestorm had minimal value under a financial analysis.
Thus, Firestorm Franchising and Firestorm Solutions provided their 2015 and 2016 Profit & Loss
Statements at the closing of the acquisition. These documents are attached to the 2™’ Amended
Complaint. (2"! Amended Complaint, Exhibit 1, Purchase Agreement, pp. 75, 83, 88, 90) These
Profit & Loss Statements showed that, in 2015 and 2016, the two years immediately before the
closing, both Firestorm companies had negative net income. When the two companies’ finances
are combined, Firestorm’s net income was approximately -$98,000 in 2015 and -$31,000 in
2016.

During the same time that Rekor claims that the Defendants were defrauding Rekor,
Harry Rhulen and Suzy Loughlin were hired to work for Rekor pursuant to an agreement
between Rekor and Firestorm Solutions (the “PSA”). They worked for Rekor, in essence, in the
same positions that they were to be appointed to upon the closing, that is, Harry Rhulen acted as
President of Rekor, and Suzy Loughlin acted as Rekor’s General Counsel and Chief

Administrative Officer. During the weeks leading up to the closing, the value of their work under
Case 1:19-cv-07767-LJL Document 79 Filed 04/27/20 Page 7 of 19

the PSA exceeded $250,000. Instead of defrauding Rekor, the entire value of their work was
contributed to Rekor and subsumed in the closing. (Answer [| 258-270)

Rekor’s fraud theory culminates in its first “cause of action” denominated as “Fraudulent
Omission.” (2 Amended Complaint {J 153-171) Rekor tries to support that claim by alleging
that, at the same time that the Defendants were working to make Rekor successful, they were
hiding documents from Rekor, that is, documents that concern Firestorm Franchising’s
relationship with certain of its franchisees. Rekor alleges that the Defendants concealed certain
fee abatement confirmations (the “Abatement Confirmations”), which Rekor calls “Side Letters,”
that reflected fee abatements that Jim Satterfield, the President and CEO of Firestorm
Franchising, granted to some franchisees. (2° Amended Complaint {J 60-71, 159, 160)

The Abatement Confirmations reflected two different types of fee abatements that
reduced two different types of revenue that Firestorm Franchising could receive from certain
franchisees. (2°! Amended Complaint {J 63-66). The first type of revenue was a franchise fee
that was paid on the initiation of the relationship. The second type of revenue that may have been
affected by an abatement was the flat fee $1000.00 minimum monthly royalty. (The 8%
percentage monthly royalty, which might have resulted in revenue that was higher or lower than
the $1000.00 flat fee minimum, was unchanged by any fee abatement granted by Jim
Satterfield.) (Answer {{] 249-250).

In allegations that undercut its own fraud theory, Rekor alleges that, after the acquisition
on January 25, 2017, Jim Satterfield continued to grant fee abatements to franchisees that
reduced their various fees and royalties. (2° Amended Complaint 109, Answer {] 251-252). It
makes no sense whatsoever for Jim Satterfield to have tried to defraud Rekor by concealing the

fee abatements that he granted to some franchisees prior to the acquisition, yet to continue to
Case 1:19-cv-07767-LJL Document 79 Filed 04/27/20 Page 8 of 19

grant fee abatements after the acquisition. The only plausible conclusion is that the fee
abatements were not part of some fraud, but rather a reflection of one element of Jim
Satterfield’s broader business strategy.

Another fatal flaw in this part of Rekor’s theory is that the Defendants made no effort
whatsoever to conceal the reduction in revenue arising from the fee abatements and, in fact,
made public disclosures in this regard.?

Firestorm Franchising annually filed a publicly available Franchise Disclosure
Document. (The March 2016 Firestorm Franchise Disclosure Document (the “Firestorm FDD”)
is attached to the Answer as Exhibit 1) In Item 5, at page 5, of the Firestorm FDD, Firestorm
disclosed to the entire world that “[dJuring our last fiscal year, the initial franchise fee ranged
from $0 to $55,000...” Rekor cannot plausibly accuse the Defendants of fraudulently concealing
that Firestorm Franchising sometimes abated the initial franchise fee, while, at the same time, the
Defendants were disclosing that fact to the public at large.

As to the $1,000 flat fee minimum monthly royalty per franchisee, Rekor alleges that, in
2016, the Defendants disclosed that Firestorm Franchising had ten franchisees. (2"¢ Amended
Complaint § 79). Therefore, according to simple arithmetic, in 2016, Firestorm Franchising
should have been receiving royalties in the minimum total amounts of $10,000 per month and
$120,000 per year. During the due diligence period, Rekor’s auditors had continuous electronic
access to Firestorm Franchising’s financial books and records. (Answer §| 280). It would have

been obvious at a glance that Firestorm Franchising was not receiving royalties in the minimum

 

3 This is not to ignore the specific disclosures that the Defendants made to Rekor during the due diligence
period or the fact that Rekor elected to close the transaction without waiting for the completion of its audit of Firestorm.
Further, during the due diligence period, neither Rekor nor its auditors came to the Firestorm offices to look at any

franchise related documents and neither Rekor nor its auditors contacted any franchisee. (Answer Jf 276 -281).
Case 1:19-cv-07767-LJL Document 79 Filed 04/27/20 Page 9 of 19

amount of $10,000 per month. Further, Firestorm Franchising confirmed at the closing in its
unaudited year end 2016 Profit and Loss Statement that it had not received $120,000 in
minimum royalties, but only $62,757.60. (2° Amended Complaint, Exhibit 1, Purchase
Agreement, p. 90). Rekor’s own 24 Amended Complaint confirms that the financial effect of the
royalty abatements was open and available to Rekor by merely looking at the documents
attached to the Purchase Agreement.

Rekor’s inability to establish a strong inference of an intent to defraud is confirmed when
the payment terms of the acquisition are examined. (2 Amended Complaint { 43, Purchase
Agreement, Article 1.4). Defendants were to receive payment in four parts: cash at closing,
shares of Rekor, warrants for Rekor stock, and promissory notes that matured five years after the
closing. Except for the cash payment, the great majority of the consideration to be paid to
Defendants required Rekor to be successful before any value accrued to the Defendants. (As to
the cash payment, the $250,000 paid to Suzy Loughlin and Harry Rhulen was roughly equal to
the fees due under the PSA for their pre-closing work for Rekor, which was foregone as part of
the acquisition.)

At closing, Defendants received shares of Rekor, then named Keystone, which was then a
private company. These shares had no market value unless and until Rekor became a public
company. Harry Rhulen, in particular, worked to make Rekor a public company by way of a
reverse triangular merger both during the due diligence period and after he was formally
appointed to be President of Rekor. (Answer {{f 262, 263, 266, 288).

The warrants issued to Defendants as part of the purchase price were also worthless
unless two things happened: (1) Rekor became a public company and (2) the market price for

Rekor stock was higher than the exercise price for the warrants.
Case 1:19-cv-07767-LJL Document 79 Filed 04/27/20 Page 10 of 19

Lastly, the promissory notes issued to Defendants, did not mature for five years. (2™4
Amended Complaint, Exhibit 1, Purchase Agreement pp. 144-148) Thus, Rekor needed to be
viable for five years after the closing for Defendants to be paid on these notes.

Rekor alleges that the Defendants defrauded Rekor to Rekor’s detriment. But, at the same
time, the Defendants went to work for Rekor and delayed reaping the great majority of the fruits
of their alleged fraud until Rekor overcame the effects of the fraud and became a successful
public company. In other words, the Court is asked to accept that the Defendants, having
successfully defrauded Rekor, went to work for Rekor to help make Rekor a success. Rekor’s
theory of the case in this regard collapses short of the line of plausibility and fails to establish a
strong inference of fraudulent intent.

Even Defendants’ acts after they left Rekor give rise to a strong inference not of fraud,
but of the opposite, namely, that the Defendants were still working to make Rekor successful and
were going so far as to send money to Rekor that was derived from joint business ventures.

In December 2018, the Defendants left Rekor. At that time, the Defendants, who were
continuing to try to help Rekor, entered into a new agreement (the “New Agreement”) with
Firestorm, which still is owned by Rekor. Pursuant to the New Agreement, the Defendants and
Firestorm agreed to work jointly on possible business ventures and to share revenue arising
therefrom. At this same time, Defendants established counterclaim-plaintiff CrisisRisk
Strategies, LLC (“‘CrisisRisk”) through which the Defendants, among other things, performed
their obligations under the New Agreement. (Answer, {{f] 320-322).

In further activities that are wholly inconsistent with Rekor’s fraud theory, the
Defendants have been performing under the New Agreement, sending Rekor quarterly reports of

the business being conducted, and sharing revenue with Rekor. (Answer {J 323-328).
Case 1:19-cv-07767-LJL Document 79 Filed 04/27/20 Page 11 of 19

In another December 2018 agreement that runs counter to Rekor’s fraud claim, in
response to a request by Firestorm, Jim Satterfield and Suzy Loughlin agreed to provide
consulting services directly to certain Firestorm clients. Not surprisingly, Firestorm refuses to
pay them for their services. (Answer {{ 329-331).

During the late Spring or early Summer of 2019, Rekor made the decision to stop all of
Firestorm’s business operations. In its August 14, 2019 Form 10-Q, Rekor disclosed that it had
terminated all of Firestorm’s agreements with all of the Firestorm Franchisees. During this same
period of time, Jason Russell, who had succeeded Jim Satterfield as President of Firestorm, left
Rekor. At the same time that Mr. Russell left Rekor, according to the August 14, 2019 10-Q,
Rekor sold Secure Education Consultants, the business that Mr. Russell had been a principal of
and which Rekor had acquired when Mr. Russell came to Rekor.* As discussed herein, Rekor’s
2019 SEC filings confirm the demise of Firestorm.

Also in the Summer of 2019, Defendants Loughlin and Satterfield attempted to exercise
or otherwise use the warrants delivered to them at the closing. Rekor refused to honor the
warrants and claimed that it had been defrauded years before when it purchased Firestorm.
(Answer {J 361-369).

Rekor commenced this action in August 2019.

 

4 Rekor did not disclose that Mr. Russell, the President of Firestorm, a Rekor operating division, had left the
company. Mr. Russell is held out as the Founder / CEO of Secure Education Consultants on its website
www.secureed.com.
Case 1:19-cv-07767-LJL Document 79 Filed 04/27/20 Page 12 of 19

ARGUMENT

Rekor Fails to State a Claim for Rescission, Which Also Fails Because of the
Impossibility of Restoring the Parties to the Status Quo and
Because of Rekor’s Delay in Seeking Rescission

A motion under Rule 12 (c) is decided pursuant to the same standard as a motion to
dismiss under Rule 12 (b) (6). L-7 Designs, Inc v. Old Navy LLC, 647 F.3d 419, 429 (2d Cir.,
2011).° On a motion under Rule 12 (c), the Court may consider the pleadings, any attachments
thereto, and any matter as to which the Court can take judicial notice. L-7 Designs, supra, 647
F.3d at 422. Documents publicly filed with the SEC are among those as to which a Court can
take judicial notice. Wells Fargo Bank, N.A. v. Wrights Mill Holdings, LLC, 127 F. Supp. 3d 156,
166 (S.D.N.Y. 2015) (“Pursuant to [Federal] Rule [of Evidence] 201, courts have considered
newspaper articles, documents publicly filed with the SEC or FINRA....” (Citations omitted)),
Paulsen v Stifel, Nicolaus & Company, Inc., 2019 WL 2415213*3 (S.D.N.Y. 2019) (“Courts in
this Circuit have routinely taken notice of public disclosure documents filed with the SEC that
are proffered as part of motion to dismiss.” (Citations omitted))

Rescission is an “extraordinary remedy.” Syncora Guarantee Inc. v. EMC Mortgage
Corporation, 874 F. Supp. 2d 328, 340 (S.D.N.Y., 2012) Rescission “is to be invoked only
when there is lacking a complete and adequate remedy at law and where the status quo may be
substantially restored....” Rudman v. Cowles Communications, Inc., 30 N.Y.2d 1, 13, 330
N.Y.S.2d 33, 43 (1972) (Citations omitted) (Rescission of transaction for acquisition of business
denied where damages appeared adequate and restoration of the status quo was impractible

because the assimilation of the acquired company was complete). Further, a party seeking

 

5 Paragraph 11.13 of the Purchase Agreement provides that it is to be governed by New York law.

9
Case 1:19-cv-07767-LJL Document 79 Filed 04/27/20 Page 13 of 19

rescission must to so promptly upon the discovery of the fraud. Banque Arabe Et Internationale
D’Investissement v. Maryland National Bank, 850 F. Supp. 1199, 1211 (S.D.N.Y., 1994)
(“Promptness is an element of a prima facie rescission action and the burden of proof is on
plaintiff.”) A plaintiff cannot avoid the promptness requirement by claiming that it did not have
complete knowledge of the fraud. “A party must assert his right to rescind after having had
notice of the fraud and the opportunity to investigate.” Banque, supra, 850 F. Supp. at 1211.

Rekor fails to even allege that it lacks an adequate remedy at law or that it has sought
rescission promptly. Rekor does not bother to suggest how the Court might restore the status quo
given that Firestorm was absorbed into the Rekor business structure more than three years ago
and Rekor now has terminated all Firestorm Franchises and ended all Firestorm business
operations. Simply put, Rekor’s rescission claim fails under every standard analysis and for
additional reasons as well.

A. Rekor’s Unpleaded Claim For Partial Rescission Fails

At paragraphs 168-169, and 202, of the 2"¢ Amended Complaint, Rekor asserts that it is
entitled to rescission and that it seeks to rescind the Purchase Agreement and to have the
warrants and promissory notes issued to Defendants declared void. Rekor fails to allege how the
rescission of the Purchase Agreement will affect the other agreements between Rekor and the
Defendants under the Purchase Agreement, that is, the employment agreement with each
Defendant and the confidentiality agreements, called “Proprietary Rights Agreements,” provided
for in the employment agreements. (2 Amended Complaint, Exhibit 1, Purchase Agreement,
pp. 122-143).

Rekor, without revealing all the facts and circumstances to the Court, is asking the Court

to rescind select elements of the acquisition while leaving other elements intact. Rekor fails to

10
Case 1:19-cv-07767-LJL Document 79 Filed 04/27/20 Page 14 of 19

allege any basis for this partial rescission. Rekor fails to allege how the Court can restore the
patties to the status quo while keeping the Defendants bound to Rekor by certain contracts that
Rekor chooses to omit from its 2"? Amended Complaint. In short, Rekor’s rescission claim,
which sub silentio seeks to retain pieces of the bargain for Rekor’s benefit, cannot be sustained.
On this basis alone, Rekor’s claim for rescission should be dismissed.

B. Rekor Has an Adequate Remedy at Law

Rekor has not bothered to allege that it lacks an adequate remedy at law. To the contrary,
Rekor suggests that it has an adequate remedy at law at paragraph 170 of the 2" Amended
Complaint when it puts forth an award of damages as alternative relief. Moreover, at page F-8 of
Rekor’s Form S-1, filed with the SEC on November 28, 2017, Rekor discloses the total
consideration for the acquisition of Firestorm as $2,611,393. (Boneberg Dec., Exhibit 4) If Rekor
can set forth the dollar value of the acquisition, then, assuming that it prevails on its fraud claim,
Rekor can be fully compensated by an award of damages. On this ground also, Rekor’s
rescission claim should be dismissed.

Cc. It Is Impossible to Restore the Parties to the Status Quo

Rekor has not suggested how the parties can be restored to the status quo, when, as in
Rudman, supra, Firestorm has been assimilated into Rekor. In addition to the fact that Rekor
wants to keep the employment agreements and Proprietary Rights Agreements in place, there are
several circumstances that singly and together establish the impossibility of restoring the status
quo of January 2017:

(1) Defendants spent two years working at the highest levels of Rekor. Rekor benefitted
by Defendants’ work on the Brekford merger, by which Rekor became a public company, and

Rekor’s subsequent first public offering of securities, and numerous other business activities too

11
Case 1:19-cv-07767-LJL Document 79 Filed 04/27/20 Page 15 of 19

numerous to set forth herein. Does restoring the status quo mean that Rekor intends to unwind
these transactions or does rescission, in Rekor’s world, means that Rekor keeps the value of
Defendants’ efforts over two years while stripping everything of value from Defendants?

(2) Rekor asks that Defendants be compelled to return common stock to Rekor. But, to
the extent that the Defendants have sold any Rekor stock over the past 38 months, how are they
to return that stock to Rekor? Or, are Defendants to be forced to pay Rekor the value of such
stock, which shows that Rekor has an adequate remedy at law and is not entitled to rescission?

(3) And perhaps most significantly, Rekor has gutted the Firestorm business operations,
thus making restoration impossible. Rekor’s demolition of Firestorm is confirmed by Rekor’s
SEC filings.

(a) Thus, at page 11 in Rekor’s Form 10-Q, filed on May 14, 2019, Rekor, using the
present tense, states that Firestorm “provides services related to crisis management....” With
respect to two of Firestorm’s operating division, Rekor states that the “BC Management division
is an executive search firm” and the “Secured Education division is comprised of an expert team
of highly trained former U.S. Secret Service Agents. ...” (Boneberg Dec., Exhibit 5)

(b) But, all had changed by the time that Rekor filed its Form 10-Q on August 14, 2019.
(Boneberg Dec., Exhibit 6) At page 17, Rekor described Firestorm in the past tense stating that
Firestorm “provided” services related to crisis management. Also on page 17, Rekor disclosed
that it had terminated all Firestorm Franchising franchise agreements®, that Secure Education had
been sold and that Rekor had discontinued the operations of BC Management. At page 38 of the
same 10-Q, Rekor disclosed that Firestorm’s 2™ quarter revenue, which had been $660,000 in

2018, had decreased to $275,000 in 2019.

 

© In its Form 10-K, filed on March 30, 2020, Rekor disclosed that it was in litigation with several former
Firestorm franchisees.

12
Case 1:19-cv-07767-LJL Document 79 Filed 04/27/20 Page 16 of 19

(c) The demise of Firestorm is confirmed in Rekor’s Form 10-Q, filed on November 15,
2019. (Boneberg Dec., Exhibit 7) At page 45 thereof, Rekor discloses that Firestorm’s 3" quarter
revenue had dropped from $1,104,000 in 2018 to $49,000 in 2019.”

(d) In the Answer to Counterclaims, Rekor admits that Firestorm has no employees and
that its last employee was terminated in November 2019. (Answer {ff 341, 342, Answer to
Counterclaims {J 138, 139, Boneberg Dec. Exhibits 2 and 3)

Does restoration of the status quo mean that Rekor gets millions of dollars in value while
Defendants get a blank sheet of letterhead, which is all that remains of the once viable
Firestorm? Restoration of the parties to the January 2017 status quo is impossible, and, on this
basis also, rescission should be denied.

D. Rekor’s 2"? Amended Complaint Shows That Rekor Failed to
Seek Rescission Promptly

The 2™ Amended Complaint itself shows that Rekor failed to seek rescission promptly
when it learned of alleged wrong-doing by Defendants.

Thus, Rekor alleges in the section of the 2"! Amended Complaint titled Defendants’
Pattern of Misleading Statements Regarding the Firestorm Business” that Defendants provided
misleading information to Rekor when the Defendants provided certain unaudited financial
statements at the closing. (2"4 Amended Complaint {ff 98-105). But, Rekor admits that it received
audited financial statements (“Audited Financials”) in June 2017 (2"’ Amended Complaint § 99)
(The Audited Financials are part of the Rekor Prospectus, filed with the SEC on August 4, 2017.)
(Boneberg Dec., Exhibit 8) Rekor admits that the Audited Financials revealed the allegedly

misleading financial information that Rekor complains of. (2° Amended Complaint] 102-104)

 

7 Ironically, it seems likely that some part of Firestorm’s continuing revenue, as meager as it may be, is
attributable to the revenue sharing aspects of the New Agreement under which the Defendants are continuing to
perform in good faith.

13
Case 1:19-cv-07767-LJL Document 79 Filed 04/27/20 Page 17 of 19

Thus, Rekor had documentary evidence of this alleged wrong-doing in June 2017, and Rekor did
nothing and failed to seek rescission.

Rekor also alleges, as discussed above, that Defendants concealed certain fee abatements
granted by Jim Satterfield with some franchisees that waived the flat fee $1000.00 monthly
royalty. The unaudited 2016 Firestorm Franchising Profit & Loss Statement shows annual total
royalties received of $62,757.60, which is far less than the $120,000 that should have been
received but for the fee abatements. (2°? Amended Complaint Exhibit 1, Purchase Agreement, p.
89). Therefore, Rekor had knowledge of this alleged fraud no later than the closing on January
25, 2017. Further, the June 2017 Audited Financials confirmed that the franchise royalties
received in 2016 were $62,758.00, far below the $120,000 pro forma estimate. And, armed with
this information, Rekor did nothing.

In addition, Rekor should be charged with having notice no later than the January 25,
2017 closing date that Firestorm Franchising had waived the franchise fee in some circumstances
as this fact was publicly disclosed in the March 2016 Franchise Disclosure Document. (Answer,
Exhibit 1, Item 5, Page 5). And, again, Rekor did nothing.

Further, as discussed above, Rekor alleges that it was deceived with respect to the “never
realized” Beazley deal, which the Defendants allegedly represented that they were “certain that
the deal would close imminently.” (2"4 Amended Complaint §§ 96-97). But, also in June 2017,
Rekor’s CEO, Robert Berman, sent Harry Rhulen an e-mail in which Mr. Berman told Mr.
Rhulen: “I am sure that it’s not lost on what this [the Beazley deal] would mean to our IPO ... if
you are successful with [Beazley].... [G]ood luck in your meetings with them this week.”
(Answer §] 290, Exhibit 11). Mr. Berman’s June 2017 email wishing Mr. Rhulen “good luck”

confirms that as of that date Rekor knew that the Beazley deal was neither “certain” nor likely to

14
Case 1:19-cv-07767-LJL Document 79 Filed 04/27/20 Page 18 of 19

close “imminently.” And Rekor did nothing in all of 2017 and all of 2018 when the alleged
Beazley deal failed to materialize.

In sum, by no later than June 2017, Rekor had knowledge of every one of the allegedly
fraudulent circumstances of which it now complains. Yet, Rekor did nothing with respect to its
rescission claim.

Further, Harry Rhulen was removed as President of Rekor in October 2018. (See Rekor
Form 8-K, filed with the SEC on October 12, 2018.) (Boneberg Dec., Exhibit 9) All the
Defendants resigned from each of their Rekor positions in December 2018. (2"? Amended
Complaint § 8). Rekor, however, delayed starting this lawsuit until August 2019, by which time,
among other things, Rekor had terminated all Firestorm Franchising franchises. (See Rekor 10-Q
filed August 14, 2019.)

Although Rekor did not disclose the existence of or basis for its fraud claims for months
and years, that is, until August 2019, as Mr. Berman’s June 2017 e-mail suggests, Rekor was
doing something — raising money. In fact, Mr. Berman’s IPO did occur in 2018 and Rekor
entered in to loan and credit agreements with various lenders in 2017 and 2018. (See Rekor’s
August 14, 2019, Form 10-Q, pp. 19, 20, 22 .) Rekor’s non-disclosure of the existence of its
alleged fraud claims until August 2019 suggests that Rekor might have been engaged in one of
two schemes: (1) Rekor suppressed disclosure of the fraud claims in order to more easily obtain
money from potential shareholders and lenders, or (2) Rekor knew that the fraud claims had no
factual or legal basis and only concocted them in 2019 in order to disrupt the Defendants’ receipt
of the balance of the Firestorm purchase price.

Regardless of what Rekor may have been up to, Rekor had actual knowledge of the bulk

of its alleged fraud claims no later than June 2017 and had much time and many circumstances

15
Case 1:19-cv-07767-LJL Document 79 Filed 04/27/20 Page 19 of 19

thereafter to investigate the alleged additional wrong-doing by the Defendants, if Rekor had
chosen to do so. Nevertheless, Rekor waited until August 2019 before it commenced this action.
Rekor did not act promptly in seeking rescission and, therefore, on this basis also, Rekor’s claim
for rescission should be dismissed.

CONCLUSION

Rekor’s rescission claim fails because Rekor has an adequate remedy at law, because it is
impossible to restore the parties to status quo, and because Rekor failed to seek rescission with
promptness. Accordingly, Defendants’ motion for judgment on the pleadings dismissing Rekor’s

rescission claim should be granted in its entirety.

Dated: April 26, 2020
New York, New York

Respectfully submitted,

Me 21#i th Ce,

“ohn J. D. McFerrin-Clancy, Esq.
17 State Street, 40" Floor

New York, NY 10004
jimc@meferrin-clancy.com
646.771.7377

And

Robert C. Boneberg, Esq.

43 Madison Avenue
Maplewood, NJ 07040
bonebergesquire@gmail.com
973.886.6576

Attorneys For Defendants and
Additional Plaintiff on Counterclaims

16
